SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant |X| Filed by a Party other than the Registrant |_| Check the appropriate box: ¨ Preliminary Proxy Statement. ¨ Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ¨ Definitive Proxy Statement. x Definitive Additional Materials. ¨ Soliciting Material Pursuant to Sec. 240.14a-12. BlackRock California Municipal Income Trust II BlackRock California Investment Quality Municipal Trust Inc. BlackRock California Insured Municipal Income Trust BlackRock California Municipal Bond Trust BlackRock California Municipal Income Trust (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment Of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BLACKROCK CALIFORNIA MUNICIPAL INCOME TRUST II BLACKROCK CALIFORNIA INVESTMENT QUALITY MUNICIPAL TRUST INC. BLACKROCK CALIFORNIA INSURED MUNICIPAL INCOME TRUST BLACKROCK CALIFORNIA MUNICIPAL BOND TRUST BLACKROCK CALIFORNIA MUNICIPAL INCOME TRUST ADJOURNMENT OF THE JOINT SPECIAL SHAREHOLDER MEETING PLEASE VOTE YOUR SHARES BEFORE NOVEMBER 30, 2009 October 26, 2009 Dear Shareholder: We are writing to inform you that the October 26, 2009 Joint Special Shareholder Meeting of BlackRock California Municipal Income Trust II (“BCL”), BlackRock California Insured Municipal Income Trust (“BCK”), BlackRock California Municipal Bond Trust (“BZA”) and BlackRock California Municipal Income Trust (“BFZ”), each a Delaware statutory trust, and BlackRock California Investment Quality Municipal Trust Inc. (“RAA”), a Maryland corporation, has been adjourned to November 30, 2009.We recently mailed you proxy materials relating to the proposals to be voted on at the Joint Special Shareholder Meeting but our records indicate that we have not received your vote. In order to avoid incurring further expenses, we are asking you to take a moment to submit your vote. YOUR VOTE IS IMPORTANT! For the reasons set forth in the proxy materials previously mailed to you, each fund’s board of trustees or board of directors, as applicable, believe the proposals are in the shareholders’ best interest and unanimously recommend that you vote in favor. We encourage you to vote TODAY using one of the following convenient options: 1. Vote by Phone.You may cast your vote by calling the toll-free number listed on the enclosed proxy card.Have your proxy card in hand in order to follow the recorded instructions. 2. Vote Online.You may cast your vote by logging onto the Web address listed on the enclosed proxy card. Have your proxy card in hand in order to follow the instructions given on the Web site. 3. Vote by Mail.You may cast your vote by mail by signing, dating and mailing the enclosed proxy card in the postage-prepaid return envelope provided. If you have any questions about the proposal, you may call Computershare Fund
